Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 1-7, 19, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected build box assembly and two distinct methods, there being no allowable generic or linking claim.  The examiner would like to thank the applicant for the election made without traverse in the reply filed on 09/06/2021. 
Claim Objections
The examiner thanks the applicant for the amendments to the claims. The objection under this heading has been withdrawn. 
Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(a) 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 8-14, 16, and 18 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
It does not appear in the drawings that there is an active step of irradiation or sintering or curing in Figure(s) 1-6 of the drawings. The fluidization appears to occur “after a portion of the powder is sintered or otherwise fused to make object 11, the powder not used to manufacture object 11 is fluidized within the build box 10. This facilitates the removal [i.e. indicating the object has already been completed] of unfused powder from the object 11.”, Page(s) 5 of the instant specification.

Response to Arguments
CLAIM REJECTIONS – 35 USC § 102
Applicant's arguments filed 11/09/2022 have been fully considered but they are not persuasive.  
Applicant’s Remark:
Oberhofer does not teach the powder may be level during the manufacturing process.
Examiner’s Response:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “… using the powder-based additive manufacturing process to manufacture the object by fusing powder within the build box; at any point during the using step, performing the following steps: delivering a fluid into the build box; wherein the fluid has a pressure and a composition suitable for fluidizing powder not used for manufacture of the object, thereby resulting in fluidized powder within the build box;  using the fluidized powder to level the powder”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The BRI of the claim limitation as written requires “controlling the density of the fluid such that the object becomes buoyant within the fluidized powder and is suspended by the fluidized powder” OR “using the fluidized powder to level the powder”. However, the examiner is unsure if the applicant has support for this amendment as the figures do not disclose this. Please see the new matter rejection, above.
CLAIM REJECTIONS – 35 USC § 103
Applicant's arguments filed 11/09/2022 have been fully considered but they are moot because they are drawn to new matter.
Conclusion
PRIOR ART NOT RELIED UPON
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
VAN EGMUND (US-20200147866-A1) teaches the tubes going through the build box (Figure(s) 1).
BULLER (US-20150367416-A1) teaches a fluidized bed (abstract).
KLECKA (US-20160221084-A1) teaches a fluidized bed (abstract).
SASAKI (US-20170173887-A1) teaches a fluidized bed (abstract).
MARK (US-20180154580-A1) teaches a fluidized bed (abstract).
FELLER (US-20200094468-A1) teaches a fluidized bed (abstract).
MOSHER (US-20220305734-A1) teaches a fluidized bed (abstract).
BRUCK (US-20150125335-A1) teaches a fluidized bed (abstract).
BRUCK (US-20150132173-A1) teaches a fluidized bed (abstract).
OBERHOFER (US-6932935-B1) teaches a fluidized bed (abstract). 
ARCELLA (US-4818562-A) teaches a fluidized bed (abstract).
MULLER (US-20150258744-A1) teaches a fluidized bed (abstract). 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET B HAYES whose telephone number is (571)272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                       /JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743